[Cite as Johnston v. Med. Pharma Servs., Inc., 2021-Ohio-3419.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



ROBERT JOHNSTON               :                                   JUDGES:
                              :                                   Hon. W. Scott Gwin, P.J.
      Plaintiff-Appellant     :                                   Hon. John W. Wise, J.
                              :                                   Hon. Earle E. Wise, Jr., J.
-vs-                          :
                              :
MEDICAL PHARMA SERVICES, INC. :                                   Case No. 2021 CA 00054
D/B/A MEDICAL PHARMA SERVICES :
S.R.O.                        :
                              :
      Defendant-Appellee      :                                   OPINION



CHARACTER OF PROCEEDING:                                          Appeal from the Court of Common
                                                                  Pleas, Case No. 2020 CV 01722




JUDGMENT:                                                         Affirmed




DATE OF JUDGMENT:                                                 September 28, 2021




APPEARANCES:

For Plaintiff-Appellant                                           For Defendant-Appellee

JAMES J. COLLUM                                                   GREGORY C. DJORDJEVIC
4740 Belpar Street, NW                                            Skylight Office Tower
Suite C                                                           1660 West 2nd Street
Canton, OH 44718                                                  Suite 1100
Stark County, Case No. 2021 CA 00054                                                   2


                                                   Cleveland, OH 44113-1448
Wise, Earle, J.

      {¶ 1} Plaintiff-Appellant, Robert Johnston, appeals the April 28, 2021 judgment

entry of the Court of Common Pleas of Stark County, Ohio, granting the motion to dismiss

filed by defendant-appellee, Medical Pharma Services, Inc. dba Medical Pharma Services

S.R.O.

                        FACTS AND PROCEDURAL HISTORY

      {¶ 2} On December 30, 2019, the parties entered into an employment agreement.

Appellant began working for appellee on the designated start date of December 1, 2019.

The agreement called for a year-to-year renewal of employment unless otherwise

terminated or notified of non-extension according to the applicable provisions in the

agreement. On October 16, 2020, appellee notified appellant his employment contract

was not being extended and his employment would end on December 1, 2020, the final

day of the one-year employment term.

      {¶ 3} Appellant sought severance pay under the agreement. His request was

denied.

      {¶ 4} On December 28, 2020, appellant filed a complaint alleging breach of

contract for failing to pay severance pay. Appellant claimed ambiguity in the employment

agreement, namely, the definition of the term "terminated" for purposes of severance pay.

Attached to the complaint were the Executive Employment Agreement and the Notice of

Non-Extension of Employment.

      {¶ 5} On April 5, 2021, appellee filed a motion to dismiss pursuant to Civ.R.

12(B)(6), arguing failure to state a claim because appellant was not terminated from his
Stark County, Case No. 2021 CA 00054                                                       3


employment and therefore was not entitled to severance pay. By judgment entry filed

April 28, 2021, the trial court granted the motion and dismissed the complaint.

       {¶ 6} Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                              I

       {¶ 7} "THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT GRANTED

DEFENDANT-APPELLEE MEDICAL PHARMA SERVICES INC. D/B/A MEDICAL

PHARMA SERVICES S.R.O.'S ('MEDICAL PHARMA SERVICES') MOTION TO

DISMISS PURSUANT TO CIV. R. 12(B)(6)."

                                              I

       {¶ 8} In his sole assignment of error, appellant claims the trial court abused its

discretion in granting appellee's motion to dismiss the complaint. We disagree.

       {¶ 9} The trial court dismissed the complaint pursuant to Civ.R. 12(B)(6). Said

rule permits dismissal for "failure to state a claim upon which relief can be granted." Under

this standard, a trial court is limited to a review of the four corners of the complaint;

however, "[d]ocuments attached to or incorporated in the complaint may be considered

on a motion to dismiss pursuant to Civ.R. 12(B)(6)." NCS Healthcare, Inc. v. Candlewood

Partners, L.L.C., 160 Ohio App.3d 421, 2005-Ohio-1669, 827 N.E.2d 797, ¶ 20 (8th Dist.).

In considering the motion, a trial court "must accept as true all factual allegations in the

complaint and construe any reasonable inferences in favor of the non-moving party."

Valentine v. Cedar Fair, L.P., 6th Dist. Erie No. E-20-018, 2021-Ohio-2144, ¶ 22, citing

Alford v. Collins-McGregor Operating Co., 152 Ohio St.3d 303, 2018-Ohio-8, 95 N.E.3d

382. In order for a trial court to dismiss a complaint under Civ.R. 12(B)(6), "it must appear
Stark County, Case No. 2021 CA 00054                                                      4


beyond doubt from the complaint that the plaintiff can prove no set of facts entitling him

to recovery." O'Brien v. University Community Tenants Union, Inc., 42 Ohio St.2d 242,

327 N.E.2d 753 (1975), syllabus.

       {¶ 10} Our standard of review is de novo, and therefore this court "must review the

issues independently of the trial court's decision." Perrysburg Township v. Rossford, 103

Ohio St.3d 79, 2004-Ohio-4362, 814 N.E.2d 44; Mellion v. Akron City School District

Board of Education, Summit App. No. 23227, 2007-Ohio-242, ¶ 6. "We review the grant

of the motion to dismiss afresh, again taking the factual allegations of the complaint as

true and drawing all reasonable inferences in favor of [appellant]." Habibi v. University of

Toledo, 10th Dist. Franklin No. 19AP-583, 2020-Ohio-766, ¶ 10.

       {¶ 11} In his appellate brief at 6, appellant argues when he was separated from

employment on October 16, 2020, "it was a termination without cause and thus triggered

severance payments under Section 4" of the employment agreement. Appellant argues

Sections 2 and 4 of the agreement are ambiguous. The sections state the following in

pertinent part:



              2. Start Date; Term. The Executive's first date of employment shall

       be December 1, 2019 (the "Start Date"). The Company hereby agrees to

       employ the Executive and the Executive hereby accepts employment with

       the Company upon the terms set forth in this Agreement for the period

       commencing on the Start Date and ending on the first (1st) anniversary of

       the Start Date (such period, the "Initial Term"), with the term of employment

       hereunder automatically extended for successive one (1) year periods
Stark County, Case No. 2021 CA 00054                                                    5


       thereafter (each such period, a "Subsequent Term") unless: (a) sooner

       terminated pursuant to Section 4 below; or (B) at least thirty (30) days prior

       to the conclusion of the Initial Term or a Subsequent Term, either the

       Company or the Executive provides written notice to the other party of its

       election not to extend the Initial Term or a Subsequent Term, as applicable.

              4. Termination; Payments.

              (b) Termination by the Company without Cause; Severance

       Payment. In the event that the executive's employment is terminated by the

       Company other than for Cause six (6) or more months following the Start

       Date, then, in addition to the Accrued Obligations, the Executive shall

       receive the following severance payment, subject to the terms and

       conditions of Section 4(c): * * *. For the avoidance of doubt, if the Company

       terminates Executive's employment with or without Cause, within six (6)

       months of the Start Date, Executive shall receive no severance payment.

       (Emphasis added.)



       {¶ 12} In his appellate brief at 5, appellant argues if he "was employed for more

than six (6) months and was involuntarily separated without cause by MPS under the

Employment Agreement, such a termination triggers both Section 2 (in which no

severance is due to Johnston) and Section 4 (namely 4b, in which severance is due to

Johnston)."

       {¶ 13} The October 16, 2020 Notice of Non-Extension of Employment sent to

appellant stated the following:
Stark County, Case No. 2021 CA 00054                                                     6




             Pursuant to Section 2 of the employment agreement you executed

      with the Company on December 30, 2019 (the "Agreement"), Medical

      Pharma Services, S.R.O. (the "Company") is providing you with at least

      thirty (30) days prior written notice of its decision not to extend the Initial

      Term (as defined in the Agreement) of your employment. Accordingly, your

      employment with the Company will end on December 1, 2020.

             From now until December 1, you will continue to perform your

      responsibilities in a manner that ensures the orderly transition of your

      responsibilities. You will continue to receive your salary in accordance with

      the Company's regularly scheduled payroll. Your final paycheck will be paid

      to you consistent with applicable law upon your separation from the

      Company. * * *



      {¶ 14} In its April 28, 2021 judgment entry granting the motion to dismiss, the trial

court examined the complaint with the attached documents and determined the following:



             The Court does not find Section 2 and Section 4 of the Agreement

      are ambiguous or that the sections overlap, as argued by Plaintiff. The

      Court finds that the Plaintiff's employment in this matter was not terminated

      pursuant to Section 4 of the Agreement thereby entitling Plaintiff to

      severance pay. Rather, the Court finds that Plaintiff's employment was not

      renewed pursuant to Section 2.
Stark County, Case No. 2021 CA 00054                                                     7


             The clear and unambiguous language of Section 2 of the Agreement,

      provided that Plaintiff's employment was for one year, commencing on

      December 1, 2019.          The employment automatically extended for

      successive one year periods thereafter unless either party elected not to

      extend the employment by providing 30 days prior written notice.

             On October 16, 2020, Defendant provided written notice to Plaintiff

      that it was not extending his employment beyond the Initial Term.

      Defendant continued his employment through December 1, 2020, and

      continued to receive his salary in accordance with the Company's regularly

      scheduled payroll.

             Plaintiff was not terminated pursuant to Section 4 of the Agreement

      thereby triggering entitlement to severance pay.       The Court finds that

      Plaintiff's employment was not extended pursuant to Section 2 of the

      Agreement.



      {¶ 15} We concur with the trial court's analysis. In examining the complaint and

the attached exhibits, taking the factual allegations of the complaint as true and drawing

all reasonable inferences in favor of appellant, we find there is no doubt appellant can

prove no set of facts entitling him to recovery.     Appellant was not terminated from

employment, his employment term was simply not extended. Because Section 4 of the

agreement pertains to termination of employment, said section is inapplicable in this case.

The agreement is not ambiguous.
Stark County, Case No. 2021 CA 00054                                                      8


       {¶ 16} Upon review, we find the trial court did not err in granting appellee's Civ.R.

12(B)(6) motion to dismiss the complaint.

       {¶ 17} The sole assignment of error is denied.

       {¶ 18} The judgment of the Court of Common Pleas of Stark County, Ohio is

hereby affirmed.

By Wise, Earle, J.

Gwin, P.J. and

Wise, J., J. concur.




EEW/db